Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 03/01/2021.
Claims 1, 8, 10, 15 and 19 have been amended.
Claims 4-5 have been cancelled.
Claims 24-25 have been added.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-3 and 6-23 and new claims 24-25, filed on 03/01/2021 have been fully considered and they are persuasive. Particularly, on pages 8-9 of the Applicant’s Response, applicants argued that Morita ‘086 and Farnworth ‘679 do not disclose the limitations of independent claim including: “the pn-junction structure of the i-th type comprises an i-th junction grading coefficient mi; wherein at least a first pair of the n pairs of pn-junction structures comprises a first junction grading coefficient m1 ≤ 0.48 and a second pair of the n pairs of pn-junction structures comprises a second junction grading coefficient m2 ≥ 0.52”.
The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-3 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 3, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “the pn-junction structure of the i-th type comprises an i-th junction grading coefficient mi; wherein at least a first pair of the n pairs of pn-junction structures comprises a first junction grading coefficient m1 ≤ 0.48 and a second pair of the n pairs of pn-junction structures comprises a second junction grading coefficient m2 ≥ 0.52” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 3. Therefore, claims 1 and 3 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2 and 6-25 are also allowed as they depend from an allowed base claims.
Regarding claim 22, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a lower surface of the first horizontal line is at a level equal to a level of a lower surface of the second horizontal line in combination with the remaining limitations called for in claim 22.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 22. Therefore, claim 22 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 23-25 are also allowed as they depend from an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829